   Case: 3:18-cr-00059-TMR Doc #: 48 Filed: 04/13/21 Page: 1 of 2 PAGEID #: 305




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                            :
                                                      :
                  Plaintiff,                          :
                                                      :   Case No. 3:18-cr-59
         v.                                           :
                                                      :   Judge Thomas M. Rose
 JOHNNIE LEE BONNER, III,                             :
                                                      :
                 Defendant.                           :
______________________________________________________________________________

                     ENTRY AND ORDER TO SHOW CAUSE
______________________________________________________________________________

        On March 29, 2021, Johnnie Lee Bonner, III (“Bonner”) filed a pro se Motion for

Compassionate Release. (Doc. 46.) On March 30, 2021, the Court appointed Mr. Gary Wayne

Crim to represent Bonner in this matter. (Doc. 47.) On March 31, 2021, the Court entered the

following Notation Order:

        NOTATION ORDER: Based on the March 30, 2021, appointment of counsel for
        Defendant Johnnie Lee Bonner, III following the pro se filing of the motion for
        compassionate release (Doc 46), the Court clarifies that counsel for the defendant
        shall file a Notice of Intent in accordance with Amended General Order 20-21
        on or before April 6, 2021. The parties shall thereafter follow the procedures set
        forth in Amended General Order 20-21 with the MODIFICATION that counsel for
        the defendant shall have 7 days from the filing of any response by the Government
        to the motion for compassionate release in order to file a reply to the Government's
        response (or to file a notice indicating that no reply will be filed) before the Court
        will consider the matter ripe for adjudication. Signed by Judge Thomas M. Rose on
        3-31-2021.

(3/31/2021 Notation Order (emphasis added).) Amended General Order 20-21 states, in relevant

part:

        The Clerk’s Office shall promptly notify the Federal Public Defender of all pro se
        motions seeking compassionate release. These pro se filings will be reviewed by
                                                  1
   Case: 3:18-cr-00059-TMR Doc #: 48 Filed: 04/13/21 Page: 2 of 2 PAGEID #: 306




       the Federal Public Defender and timely addressed in the manner described above.
       Each pro se filing shall be held in abeyance for a period of 7 days to allow the
       Federal Public Defender (or CJA or retained counsel, as the case may be) to review
       the pro se filing. By no later than the end of that seven-day period, counsel for
       the defendant shall file a Notice of Intent (the ‘Notice’) with the Court advising
       the Court and government counsel whether counsel for the defendant
       anticipates filing a supplement to the defendant’s pro se filing. …

(S.D. Ohio Amended Gen. Ord. 20-21 at p. 2 (emphasis added).)

       Counsel for Bonner did not file a Notice of Intent on or before April 6, 2021 and has yet to

file a Notice of Intent, and the Court has not been advised of an agreement between the parties on

a proposed disposition of the defendant’s pro se motion. Accordingly, the Court ORDERS

Bonner’s counsel to SHOW CAUSE, on or before April 16, 2021, why a Notice of Intent has not

been filed and, if appropriate, to file a motion seeking additional time to file a Notice of Intent.

       DONE and ORDERED in Dayton, Ohio, this Tuesday, April 13, 2021.

                                                                    s/Thomas M. Rose
                                                            ________________________________
                                                                    THOMAS M. ROSE
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
